

FIRST AMENDMENT TO THE
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(“Craig Phelps)


This First Amendment (this “Amendment”) to the Amended and Restated Employment
Agreement dated effective as of the 1st day of August, 2007, “the “Employment
Agreement”) is effective as of the 31st day of July, 2009, (the “Effective
Date”).  This Amendment is by and between Eternal Energy Corp. (the “Company”)
and Craig H. Phelps (“Executive”).  The Company and Executive are all of the
parties to the Employment Agreement.  This Amendment is made pursuant to the
terms of the Section entitled “Amendment and Waiver” of the Paragraph in the
Employment Agreement entitled “Miscellaneous.”  Capitalized terms not defined in
this Amendment shall have the meaning given such terms in the Employment
Agreement.
 
1.           The parties hereby delete the text of the Paragraph entitled “3.
Term of Agreement” of the Employment Agreement in its entirety and substitute
the following in its place:


“3.           Term of Agreement.  The term of this Agreement shall commence on
the Effective Date and shall continue through and including July 31, 2011,
subject to the provisions of the Section in this Agreement entitled “Termination
or Expiration of Agreement,” (the “Term)”.  Notwithstanding the foregoing, the
provisions of the Sections in this Agreement entitled “Non-competition;
Secrecy,” “Representations and Warranties” and “Miscellaneous” shall survive,
and continue in full force and effect, after any termination or expiration of
this Agreement, irrespective of the reason for the termination or any claim that
the termination was wrongful or illegal.”


2.           The parties hereby delete the text of the Section entitled “4.3
Stock Options” of the Paragraph of the Employment Agreement entitled
“Compensation and Other Benefits” in its entirety and substitute the following
in its place:


“4.3           Stock Options.  Not used.”


3.           The parties hereby delete the text of the Paragraph entitled
“5.  Termination or Expiration of Agreement” of the Employment Agreement in its
entirety and substitute the following in its place:


“5.           Termination or Expiration of Agreement.


5.1           Termination at Company’s Election.  The Company may terminate
Executive’s employment at any time during the Term, for any reason or no reason,
with or without Cause (as hereinafter defined), and with or without notice,
subject to provisions of the Sub-sections of this Section entitled “Termination
for Cause,” “Termination Without Cause” and “Severance Following a Change in
Control.”


5.1.1           Termination for Cause.  If Executive’s employment is terminated
for Cause “defined below), Executive shall be entitled to receive only the
following:  (i) payment of Executive’s Base Salary through and including the
date of termination; (ii) payment for all accrued and unused vacation time as of
the date of termination, which will be paid at a rate calculated in accordance
with Executive’s Base Salary at the time of termination; and (iii) reimbursement
of business expenses incurred prior to the date of termination.  Except as
expressly set forth in this Subsection, Executive shall not be entitled to
receive any Base Salary, Fringe Benefits or severance benefits in the event
Executive’s employment is terminated for Cause, except that Executive may
continue to participate in the Employee Benefit Plans to the extent permitted by
and in accordance with the terms of those plans or as otherwise required by law.


 
1

--------------------------------------------------------------------------------

 
5.1.2           Termination Without Cause.  If Executive’s employment by the
Company is terminated by the Company without Cause or if Executive’s employment
is terminated for Good Reason (defined below), Executive shall receive:  (i)
payment of Executive’s Base Salary through and including the date of
termination; (ii) payment for all accrued and unused vacation time existing as
of the date of termination, which will be paid at a rate calculated in
accordance with Executive’s Base Salary at the time of termination; and (iii)
reimbursement of business expenses incurred prior to the date of
termination.  In addition, if the severance of Executive’s employment falls
within the terms of this Subsection and if the terms of the Subsection of this
Section entitled “Severance Following a Change in Control” does not apply to the
severance of Executive’s employment with the Company, then, subject to the
condition that Executive sign a general release of all claims in a form approved
by the Company in the exercise of its sole discretion, Executive shall also
receive a severance payment in an amount equal to Thirty Thousand and No/100s US
Dollars ($30,000.00 USD), less applicable withholdings.


5.1.3           Severance Following a Change in Control.


A.           If, immediately prior to or within twelve months following a Change
in Control (defined below): (i) Executive’s employment is terminated by the
Company without Cause; or (ii) Executives’ employment is terminated for Good
Reason (defined below), Executive shall receive:  (x) payment of Executive’s
Base Salary through and including the date of termination; (y) payment for all
accrued and unused vacation time existing as of the date of termination, which
will be paid at a rate calculated in accordance with Executive’s Base Salary at
the time of termination; and (z) reimbursement of business expenses incurred
prior to the date of termination.  In addition, if the severance of Executive’s
employment falls within the terms of this Subsection, then, subject to the
condition that Executive sign a general release of all claims in a form approved
by the Company in the exercise of its sole discretion, Executive shall also
receive a severance payment in an amount equal to the product of two times
Executive’s annual Base Salary as the same may have been changed through the
date of the severance of Executive’s employment, less applicable withholdings.


 
2

--------------------------------------------------------------------------------

 
B.           If Executive severs employment with the Company within sixty (60)
days of a Change in Control (defined below) for any reason other than Good
Reason (defined below), Executive shall receive:  (x) payment of Executive’s
Base Salary through and including the date of termination; (y) payment for all
accrued and unused vacation time existing as of the date of termination, which
will be paid at a rate calculated in accordance with Executive’s Base Salary at
the time of termination; and (z) reimbursement of business expenses incurred
prior to the date of termination.  In addition, if Executive severs employment
with the Company within sixty (60) days of a Change in Control for any reason
other than Good Reason, then, subject to the condition that Executive sign a
general release of all claims in a form approved by the Company in the exercise
of its sole discretion, Executive shall also a severance payment in an amount
equal to Executive’s annual Base Salary as the same may have been changed
through the date of the severance of Executive’s employment, less applicable
withholdings.


C.           For purposes of this Agreement, the term “Change in Control” shall
mean the occurrence of any of the following events:  (i) the consummation of any
transaction after the Effective Date in which any person or entity or group of
related persons and/or entities becomes the beneficial owner, directly or
indirectly, of securities representing more than twenty percent (20%) of the
combined voting power of the Company’s outstanding voting securities, (ii) three
or more directors, whose election or nomination for election is not approved by
a majority of the members of the Company’s Board of Directors on the Effective
Date, are elected within any twelve month period to serve on its Board of
Directors, or (iii) any merger (other than a merger in which the Company is the
survivor and there is no change of control pursuant to (i) or (ii) of this
sentence), reorganization, consolidation, liquidation, winding up or dissolution
of the Company or the sale of all or substantially all of its assets.


5.1.4           “Cause.”  As used in this Agreement, “Cause” shall be defined
as:


A.           Criminal Conduct.  If Executive is convicted of a criminal offense
punishable as a felony, has been convicted of any offense involving moral
turpitude, dishonesty or immoral conduct, or is subject to incarceration.  For
purposes of this provision, incarceration will mean any incarceration which
causes the Employee to be unable to provide services to the Company for the
period of incarceration;


B.           Neglect or Other Misconduct.  If Executive engages in any conduct,
or fails to take any action which (1) materially and adversely effects the
business or reputation of the Company; or (2) renders his continued service in
employment of the Company detrimental to the ordinary, continued, or successful
operation of its business, or is substantially detrimental to or materially
interferes with his ability to perform his duties for the Company; or (3)
constitutes the misappropriation, misuse, or misdirection of its funds or
property; or (4) substantially interferes with or impairs the ordinary operation
of its business; or (5) involves moral turpitude that is reasonable likely to
cause material damage to the business or reputation of the Company;


 
3

--------------------------------------------------------------------------------

 
C.           Absence.  If a Executive is absent from the active performance of
his duties in the operation of the business on more than an occasional basis,
other than with respect to approved medical or personal leave, or a disability
beyond Executive's control;


D.           Violation of the Company’s Rules.  If Executive violates the
Company’s material specific written rules, policies or procedures (which do not
conflict with the terms of this Agreement), which in the Company’s discretion,
renders his continued employment detrimental to the best interests of the
Company; or


E.           Failure to Perform Duties.  If Executive fails or refuses to
perform the duties reasonably required of him pursuant to the terms of this
Agreement after notice and not less than fifteen (15) days opportunity to cure
such failure or refusal, or if Executive takes actions reasonably calculated to
cause his termination of employment, after notice and not less than fifteen (15)
days opportunity to cure cease or otherwise such actions.


5.1.5           “Good Reason.”  As used in this Agreement, “Good Reason” means
the occurrence of any of the following without Executive’s prior written consent
and in the absence of any circumstance that constitutes Cause: (i) the regular
assignment to Executive of duties materially inconsistent with the position and
status of Executive; (ii) a material reduction in the nature, status or prestige
of Executive’s responsibilities or a materially detrimental change in
Executive’s title or reporting level, excluding for this purpose an isolated,
insubstantial or inadvertent action by the Company which is remedied by the
Company promptly after the Company’s receipt of written notice from Executive;
(iii) a reduction by the Company of Executive’s annual Base Salary; or (iv) if
Executive shall be required to perform his duties for the Company at a physical
location which is more than twenty miles from 2549 West Main Street, Littleton,
CO  80120 or if the Company’s principal office is moved to a location which is
more than twenty miles from 2549 West Main Street, Littleton, CO  80120.


5.2           Termination upon Death or Permanent Disability.  This Agreement
will terminate automatically on Executive’s death or if Executive becomes
Permanently Disabled (as defined below) and the Base Salary, Fringe Benefits and
other payments and benefits which Executive, or Executive’s beneficiaries or
estate, shall be entitled to receive shall be determined exclusively  by
operation of this Subsection.  In the event of such termination, Executive, or
Executive’s beneficiaries or estate, shall be entitled to receive such amounts
of the Base Salary and Fringe Benefits as would have been payable to Executive
under a termination without Cause under the Subsection of this Section entitled
“Termination Without Cause” as of the date of death or on which the Company
determines in its reasonable discretion that Executive has become Permanently
Disabled.  As used in this Agreement, “Permanently Disabled” shall mean the
incapacity of Executive due to illness, accident, or any other reason to perform
his duties for a period of ninety (90) days, whether or not consecutive, during
any twelve month period of the Term, all as determined by the Company in its
reasonable discretion.  All determinations as to the date and extent of
incapacity of Executive shall be made by the Company’s Board of Directors, upon
the basis of such evidence, including independent medical reports and data, as
the Board of Directors in its discretion deems necessary and desirable.  All
such determinations of the Board of Directors shall be final.


 
4

--------------------------------------------------------------------------------

 
5.3           Termination at Executive=s Election.  Executive may resign from
employment with the Company prior to the expiration of the Term for any reason
by providing written notice to the Company at least thirty (30) days prior to
the date selected for resignation.  If Executive resigns from employment before
expiration of the Term under any circumstances other than:  (i) for Good Reason
(defined above), or (ii) within sixty (60) days of a Change in Control (defined
above) for any reason other than Good Reason (defined above), then Executive
shall be entitled to receive only the following: (i) payment of Executive’s Base
Salary through and including the date of resignation; (ii) payment for all
accrued and unused vacation time existing as of the date of resignation, which
will be paid at a rate calculated in accordance with Executive’s Base Salary at
the time of resignation; and (iii) reimbursement of business expenses incurred
prior to the date of resignation.  Except as expressly set forth in this
Subsection, Executive shall not be entitled to receive any Base Salary, Fringe
Benefits or severance benefits in the event Executive resigns from employment
before expiration of the Term, except that Executive may continue to participate
in the Employee Benefit Plans to the extent permitted by and in accordance with
the terms thereof or as otherwise required by law and except as otherwise
provided by this Agreement.


5.4           Termination on Expiration of Term.  If this Agreement is
terminated on the expiration of the Term in accordance with the Section in this
Agreement entitled “Term of Agreement,” Executive shall receive:  (i) payment of
Executive=s Base Salary through and including the date of termination; (ii)
payment for all accrued and unused vacation time existing as of the date of
termination, which will be paid at a rate calculated in accordance with
Executive=s Base Salary at the time of expiration of the Term; and (iii)
reimbursement of business expenses incurred prior to the date of the expiration
of the Term.  Except as expressly set forth in Subsection, Executive shall not
be entitled to receive any Base Salary, Fringe Benefits or severance benefits in
the event that this Agreement is terminated on the expiration of the Term in
accordance with the Section in this Agreement entitled “Term of Agreement,”
except that Executive may continue to participate in the Employee Benefit Plans
to the extent permitted by and in accordance with the terms thereof or as
otherwise required by law and except as otherwise provided by this Agreement.


 
5

--------------------------------------------------------------------------------

 
4.           The parties hereby incorporate the text of the Paragraph of the
Employment Agreement entitled AMiscellaneous@ into this Amendment by this
reference.


5.           Except as amended by this First Amendment, the parties reconfirm
the Employment Agreement.


6.           For the convenience of the parties, any number of counterparts of
this Amendment may be executed by any one or more parties hereto, and each such
executed counterpart shall be, and shall be deemed to be, an original, but all
of which shall constitute, and shall be deemed to constitute, in the aggregate
but one and the same instrument.  The Amendment may be circulated for signature
through facsimile transmission and all signatures so obtained and transmitted
shall be deemed for all purposes under this Amendment to be original signatures
until such time as original counterparts are exchanged by the parties.


IN WITNESS WHEREOF, the parties agree that this Amendment shall be effective as
of and from and after the Effective Date.
 

 Executive:   Eternal Energy Corp.            
/s/ Craig H. Phelps
 
By:
/s/ Brad Colby  
Craig H. Phelps
    Brad Colby, Chief Executive Officer                      

 
 
 
6

--------------------------------------------------------------------------------

 